Title: From John Adams to the President of the Congress, No. 7, 20 February 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Paris February 20th. 1780
     
     Since my Arrival in Europe I have had the Mortification to see in the public Papers a Series of little Successes which our Enemies have had in the prosecution of the War. The first was a very exaggerated Account in the English Court Gazette of their Successes against the Spaniards in South America. The next was the History of the Repulse of General Lincoln and the Comte D’Estaing at Savannah and raising the Siege of that Post. These were soon followed by the Capture of the Spanish Fleet of Transport Ships by Rodneys Squadron, and the Advantage gained by that Admiral of the Spanish Ships of War, after a most gallant Resistance however, off Gibralter.
     These small Triumphs, altho’ chiefly of the defensive and negative Kind and a poor Compensation for the Blood and the Millions they are annually wasting, are however, abundantly sufficient to cheer the Spirits of the British Populace, and to banish from the Minds of the Ministry all thoughts of Peace upon reasonable Terms: for the English in the present War set upon a Maxim diametrically opposite to that of the Romans, and never think of Peace upon any Event fortunate to them, but are anxious for it under every great Adversity.
     
     A report of my Appointment having also been carried to England by the Cartels from Boston and being spread in Europe by various other Ways by Passengers in the Committee, by French Passengers in the Sensible, of whom there were a great Number, who had heard of it, in all Companies in America, and by many private Letters; and the English ministerial Writers having made Use of this, as Evidence of a drooping Spirit in America, in Order to favour their Loan of Money, I thought it my best Policy to communicate my Appointment and Powers to the French Court, and ask their Advice, as our good Allies, how to proceed, in the present Emergency. I accordingly wrote to his Excellency the Comte de Vergennes, the Letter of the twelfth of February, Copy of which is inclosed; and recieved his answer of the fifteenth, Copy of which is inclosed; to which I replied in a Letter of the nineteenth, Copy of which is also inclosed. When I shall have recieved his Excellency’s Answer, I shall do myself the Honour to inclose that.
     If there is any thing in these Letters of mine, which is not conformable to the Views and Sentiments of Congress, I wish to be instructed in it; or if Congress should not concur in Sentiment with his Excellency the Comte, I shall obey their Orders with the utmost Punctuality and Alacrity.
     I have ever understood that Congress were first advised to the Measure of appointing a Minister to negotiate Peace, by the French Minister then at Philadelphia, in the Name of the Comte de Vergennes: however this may have been, it cannot be improper, to have some one in Europe, impowered to think and treat of Peace, which some time or other must come.
     Since my last, which was of Yesterday’s Date, I have had Opportunity to make more particular Inquiries, concerning the pretended Treaty with Russia, and am informed, that the English Ministry did not long since, make a formal Application by their Ambassador to the Empress of Russia, for a Body of Troops and a Number of Ships: but that the Application was opposed with great Spirit and Ability in the Russian Council, particularly by the Minister for foreign Affairs, and rejected in Council with great Unanimity, and that the Harmony between Versailles and Petersbourg remains as perfect as when I left France.
     I have the Honor to be, with very great Respect, Sir, your most obedient and most humble Servant.
     
      John Adams
     
    